Citation Nr: 0108391	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas. 

The record shows that the veteran has also claimed 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  It appears that the RO has undertaken to 
develop that issue, but it had not yet been adjudicated when 
the veteran's file was transferred to the Board in connection 
with this pending appeal.  A claim for PTSD is one to which 
specific regulatory requirements pertain that are not 
applicable to a claim for another acquired psychiatric 
disorder.  The PTSD claim is referred to the RO for such 
adjudicative action as is appropriate.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [hereinafter, VCAA]. 

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  For example, the claims file 
includes a statement from the veteran's social worker, Ken 
Allen.  In this statement, Mr. Allen reported that the 
veteran was treated in 1966 or 1967 by Dr. Stewart (or 
Stuart) Neimar in Austin, Texas.  However, Dr. Neimar's 
records have not been requested.  Additionally, there is of 
record a detailed report from W. E. Coopwood, M.D., who 
indicated that the veteran had undergone a psychiatric 
assessment in November 1999.  In his hearing testimony, the 
veteran appeared to indicate that he had seen Dr. Coopwood 
only for a "second opinion."  However, the veteran should 
be asked whether he has also received treatment or counseling 
from Dr. Coopwood and to provide a release for those 
treatment records, if so.  On remand, the RO should request 
that the veteran provide a release for Dr. Neimar's and Dr. 
Coopwood's medical records and then attempt to obtain them.  
Further, the RO should make arrangements to obtain any recent 
VA treatment records.  

During his hearing, the veteran also identified two other 
private physicians, Dr. Jerry Vales and Dr. Terry Davis, who 
treated him, but explained that he had already attempted to 
obtain their records.  The doctors informed him that those 
records were not maintained.  It appears reasonably certain 
that such records do not exist and any further attempt to 
obtain the records would be futile.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  The veteran's service medical records 
show that he was hospitalized for three days in 1961 at 
Brooke General Hospital, Fort Sam Houston, Texas, for acute 
anxiety reaction manifested by severe, free-floating anxiety, 
fears of impending doom, tremulousness, and crying.  There 
was no evidence of major mental illness.  The veteran's 
social worker has opined that the veteran's anxiety disorder 
has progressed steadily over the years from acute in 1961 to 
chronic, very severe, at the present.  A VA examination, 
accomplished with review of the claims file, would be helpful 
in evaluating the veteran's claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Dr. Stewart (or Stuart) Neimar, 
Dr. W.E. Coopwood, and Ken Allen;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any psychiatric disorder, from 
1963 to the present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any psychiatric disorder, from 1963 
to the present.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records for which he provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA psychiatric examination for an 
opinion as to whether it is at least as 
likely as not that the veteran's 
generalized anxiety disorder is related 
to his active military service, to 
include the episode of acute anxiety 
reaction in 1961.  The examiner should 
be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  If any testing is 
necessary to evaluate the disability, 
that testing should be done and the 
results reviewed before submission of 
the examination report.

The examiner should specifically express an 
opinion as to the whether it is at least as 
likely as not that the veteran's acquired 
psychiatric disorder (generalized anxiety 
disorder) arose during or is attributable to 
disease or injury in service, to include the 
1961 acute anxiety reaction.

The medical rationale for the opinion(s) 
should be provided, citing the objective 
medical findings leading to the conclusion.  

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

